Citation Nr: 0926140	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including schizophrenia, to 
include as secondary to rubella.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for chronic residuals 
of rubella.

4.  Entitlement to service connection for chronic residuals 
of a miscarriage as secondary to rubella.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant; K.E.R.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 16, 1977, to 
April 13, 1977.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from January 2006 and April 2007 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Atlanta, Georgia.  The Veteran 
testified before the undersigned Veterans Law Judge in May 
2009; a transcript of that hearing is associated with the 
claims folder.

The issues of whether new and material evidence has been 
obtained to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder and 
entitlement to service connection for chronic bronchitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that 
the Veteran has current residuals of rubella that are related 
to her active military service.

2.  The competent evidence of record does not establish that 
the Veteran has residuals of a miscarriage that are related 
to any incident of her active military service, including any 
alleged residuals of rubella.


CONCLUSIONS OF LAW

1.  Residuals of rubella were not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Residuals of a miscarriage are not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in her 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in her possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  Letters sent to the Veteran in July 
2006, September 2006, and April 2007 expressly told her to 
provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in July 2006, September 2006, and April 
2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, these letters 
advised the Veteran what information and evidence was needed 
to substantiate the claims decided herein, including the 
information and evidence necessary to establish a disability 
rating and an effective date should service connection be 
awarded.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  They also requested that she provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The aforementioned 
letters were sent to the Veteran prior to the April 2007 
rating decision.  Thus, the VCAA notice was timely.  See 
Pelegrini, 18 Vet. App. at 120.  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  Although the Board will 
discuss in its Remand below a number of outstanding treatment 
records, there is no indication in the claims file that these 
records are pertinent to the claims decided herein.  She has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding her claims.  

A VA examination was not provided in conjunction with either 
of the claims decided herein, and the Board notes that the 
evidence of record does not warrant examination(s) because 
there is sufficient competent medical evidence to decide her 
claims.  See 38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty 
to provide a VA examination when the record lacks evidence to 
decide a veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In the present case, there is nothing in the 
record, other than the Veteran's own lay statements, which 
indicates that she has any current residuals of an alleged 
in-service case of rubella or a post-service miscarriage.  As 
discussed in more detail below, her lay statements are not 
competent evidence which might satisfy the VA's requirement 
for a current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Seeing as she has not presented evidence to 
satisfy the first McLendon requirement, the VA is not 
required to provide her with a VA examination in conjunction 
with her claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran testified in May 2009 that she was given a shot 
(vaccination?) for rubella during service, and that she 
subsequently became ill and was admitted overnight.  
Thereafter, she indicated that she continued to have 
problems, including a miscarriage in 1983.  After discovering 
research which implicates rubella as a potential cause of a 
miscarriage, it is now her belief that her miscarriage was 
the direct result of rubella incurred during service.  
Additionally, she asserts that she has residuals of her 
alleged in-service rubella, including brain damage.  

The Veteran's service treatment records are silent for any 
clinical findings or diagnosis of rubella.  Furthermore, her 
immunization record does not indicate that she received any 
sort of vaccination for rubella during service.  Clinical 
records show that the Veteran was admitted twice during 
service for an acute upper respiratory disease, but there is 
no indication that either episode was related to rubella, nor 
is there any evidence that this disease developed as a 
reaction to an immunization administered during service.  
Post-service, the Veteran's contemporaneous treatment records 
are silent for any clinical diagnosis of rubella and/or 
residuals of rubella.  The VA notes that it was unable to 
obtain treatment records related to the Veteran's 1983 
miscarriage as the facility where she alleged treatment 
indicated that it had no records pertaining to the Veteran 
for the year 1983.  Nevertheless, the Board finds that the 
Veteran is competent to state that she had a miscarriage.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran 
as a lay person is competent to report information of which 
she has personal knowledge, i.e., information that she can 
gather through her senses).  There is no competent evidence 
of any continued residuals from this miscarriage.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Secondary service connection is warranted for a 
disability when the evidence demonstrates that the disability 
for which the claim is made is proximately due to or the 
result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

In the present case, the only evidence of record which 
establishes that the Veteran was exposed to rubella during 
service are her own lay statements.  However, such statements 
cannot constitute competent evidence of a diagnosis of 
rubella during service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Furthermore, her lay assertions are not 
supported by the contemporaneous record.  In the absence of 
some competent evidence which indicates that the Veteran 
demonstrates some clinical findings suggesting that she 
incurred rubella during service, the Board finds the 
Veteran's lay statements not to be credible.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board is not required to 
accept a veteran's uncorroborated testimony that is in 
conflict with service medical records); Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by a veteran).  

In addition to not presenting competent and credible evidence 
of an in-service event, the Veteran has failed to show that 
she has any current disability that warrants compensation.  
Therefore, even if she were able to provide evidence 
indicating that she contracted rubella during service, 
service connection would still not be warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof 
of a present disability, there can be no valid claim for 
service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  The Veteran's 
medical records are silent for any brain damage as alleged by 
the Veteran.  She has also asserted a psychiatric disorder as 
due to rubella, but this issue is being separately 
adjudicated.  Regarding her post-service miscarriage, the 
Veteran herself has not identified any lingering problems and 
there is nothing in the contemporaneous record which suggests 
that she has any current residuals.  

In sum, the Board concludes that absent competent evidence of 
an in-service event, namely, rubella, resulting in current 
residuals, service connection cannot be awarded.  It then 
follows that service connection cannot be awarded for 
residuals of a miscarriage as secondary to residuals of 
rubella, especially in light of the absence of competent 
evidence of any current residuals of a miscarriage.  A 
preponderance of the evidence is against the Veteran's 
claims, and her appeal as to these two issues must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for chronic residuals of 
rubella is denied.

Entitlement to service connection for chronic residuals of a 
miscarriage as secondary to rubella is denied.


REMAND

The Veteran asserts entitlement to service connection for 
chronic bronchitis.  She has also filed a claim to reopen her 
previously disallowed claim of entitlement to service 
connection for an acquired psychiatric disorder, including 
schizophrenia.  Based on a review of the record, the Board 
finds that a remand is necessary with respect to both of 
these issues as there appear to be outstanding treatment 
records which may be relevant to these claims on appeal.  

A. Chronic Bronchitis

With regards to the Veteran's claim for service connection 
for chronic bronchitis, she has, throughout this appeal, 
requested that VA obtain private treatment records pertinent 
to her claim from her primary care physician, Dr. S.R.  She 
submitted release forms in October 2006, December 2006, 
October 2008, and April 2009, which indicate that she has 
been treated for bronchitis from 2003 through the present.  
Also of record is a letter from Dr. S.R. dated in May 2009 
which states that the Veteran is receiving current treatment 
for "chronic bronchitis with COPD" (chronic obstructive 
pulmonary disease).  

With respect to records not in the custody of a Federal 
department or agency, VA has a duty to make 'reasonable 
efforts' to obtain those records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1).  'Reasonable efforts' generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request 
(unless information reveals that the records do not exist or 
that a follow-up request would be futile).  38 C.F.R. 
§ 3.159(c)(1).  

In the present case, the RO sent requests for records from 
Dr. S.R. in November 2006 and August 2008.  No response was 
ever received.  Generally, the actions of the RO would 
satisfy the duty to assist the Veteran in obtaining these 
records.  However, in light of the May 2009 letter from Dr. 
S.R., the Board is of the opinion that at least one more 
attempt should be made to obtain these outstanding treatment 
records which are relevant to the Veteran's claim for service 
connection for chronic bronchitis.  A remand is therefore 
necessary to allow the agency of original jurisdiction (AOJ) 
to make reasonable efforts to obtain these outstanding 
records identified by the Veteran as pertinent to her claim.  

In addition to Dr. S.R., the Veteran indicated that she was 
treated by a Dr. E.C.J. for bronchitis.  In July 2008, she 
submitted a release form for Dr. E.C.J.'s treatment records, 
but failed to provide an address for Dr. E.C.J.  Thereafter, 
in August 2008, the RO contacted the Veteran and asked her to 
complete a new release form with a complete address.  A 
release form was received in December 2008 which contains an 
address for Dr. E.C.J.; unfortunately, it is not signed by 
the Veteran.  

Under the circumstances, the Board finds that the Veteran has 
provided sufficient information to trigger VA's duty to 
assist as to the outstanding treatment records for Dr. E.C.J.  
Although this information was provided piece-meal, the record 
nevertheless contains a signed consent form as well as a 
mailing address for Dr. E.C.J.  Thus, the Board finds that 
the AOJ should make reasonable efforts to obtain these 
treatment records.  If possible, the July 2008 consent form 
(signed by the Veteran) should be used in conjunction with 
the December 2008 consent form (containing Dr. E.C.J.'s 
mailing address).  Otherwise, contact the Veteran and ask 
that she provide another release form.  

B. Psychiatric Disorder

Turning to the Veteran's claim to reopen her previously 
disallowed claim of entitlement to service connection for an 
acquired psychiatric disorder, the Board first observes that 
she submitted a release form in August 2005 for treatment 
records at the Personal Growth Center.  An August 1990 
treatment report from this facility reflects that the Veteran 
has been receiving mental health treatment there since July 
1978, shortly after her separation from service.  Thus, these 
records are especially relevant to her claim.  The August 
2005 release form submitted by the Veteran was signed and 
dated; it also contained the street address for the Personal 
Growth Center as well as the zip code.  The city and state 
were not provided on this form, but her June 2005 claim for 
compensation indicates that this facility is located in 
Griffin, Georgia.  The RO did not request treatment records 
from this facility; rather, it contacted the Veteran and 
informed her that she had submitted an incomplete release 
form.  See Letter to the Veteran dated October 25, 2005.  

VA's duty to assist veterans in requesting evidence not in 
the custody of a Federal department or agency is dependent on 
a veteran's ability to "provide enough information to 
identify and locate the existing records."  38 C.F.R. 
§ 3.159(c)(2)(i).  In the present case, the Veteran provided 
the street address as well as the zip code.  The Board is 
satisfied that even without the city and state information 
provided on her June 2005 claim for compensation, this 
information was sufficient to identify the location of the 
outstanding treatment records.  Seeing as the RO made no 
attempts to obtain these records, the Board finds that a 
remand is necessary to allow the AOJ to make reasonable 
efforts to obtain these records.  Again, the original release 
form should be used if possible; otherwise, contact the 
Veteran to obtain a new release form.  

The claims file already contains treatment records from the 
Veteran's private mental health professional, Dr. K.S.R., 
dated through December 2006.  In October 2008, she submitted 
a new release form indicating that she had received treatment 
from this physician throughout 2008.  In light of this 
information, the AOJ should contact Dr. K.S.R. and ask that 
treatment records dated from December 2006 through the 
present be provided to VA.

In October 2006, the Veteran submitted a letter from the 
Social Security Administration (SSA) which indicates that she 
has been receiving disability since December 1990.  That same 
month, the Veteran submitted a lay statement from a friend 
who stated that the Veteran was recently found by the SSA to 
have mental health problems.  It therefore appears that the 
Veteran is receiving disability benefits from the SSA on the 
basis of her psychiatric problems.  

The Court has held that records associated with SSA 
determinations cannot be unilaterally deemed irrelevant by VA 
because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-8 (2002).  As such, the Board concludes that it 
must also remand this claim so that the AOJ may obtain any 
records, including medical evidence, regarding any SSA 
disability determinations.

Finally, the Veteran contends that she was evaluated by 
mental health during service.  Service treatment records 
associated with the claims file show that a mental health 
consult was suggested in April 1977; however, there is no 
evidence of such consultation in the current record.  The VA 
has a duty to make efforts to obtain a claimant's service 
treatment records if relevant to the claim.  38 C.F.R. § 
3.159(c)(3).  In the case of mental health records, the Board 
observes that these records are sometimes filed under the 
name of the facility and not the veteran.  In the present 
case, the RO made a special request for clinical records 
pertaining to the Veteran, but limited its request to 
inpatient records.  There is no indication that any efforts 
have been made to request mental health records for Moncrief 
Army Hospital for the period from March 1977 to April 1977.  
Under the circumstances, the Board finds that a remand is 
therefore necessary to investigate whether outstanding mental 
health records exist which might verify the Veteran's 
accounts of in-service mental health problems.  See id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding mental health 
records from the Moncrief Army Hospital at 
Fort Jackson in South Carolina for the 
period from March 16, 1977, to April 13, 
1977.  It should be noted that the 
Veteran's clinical records may be filed at 
the NPRC under the name of the facility, 
and not the Veteran.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.

2.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  Obtain any treatment records from Dr. 
S.R. for the period from 2003 through the 
present.  If possible, use one of the 
release forms submitted by the Veteran in 
October 2006, December 2006, October 2008, 
and April 2009.  Otherwise, contact the 
Veteran and ask that she either submit a 
new release form or, alternatively, copies 
of these outstanding medical records.  Any 
efforts to obtain these records should be 
documented in the claims file and should 
reflect at least one follow-up request 
unless information is received which 
indicates that the records either do not 
exist or that further attempts to obtain 
these treatment records would be futile.  

4.  Obtain any treatment records from Dr. 
E.C.J. pertaining to treatment for 
bronchitis.  If possible, use the 
information provided on the release forms 
submitted by the Veteran in July 2008 and 
December 2008.  Otherwise, contact the 
Veteran and ask that she either submit a 
new release form or, alternatively, copies 
of these outstanding medical records.  Any 
efforts to obtain these records should be 
documented in the claims file and should 
reflect at least one follow-up request 
unless information is received which 
indicates that the records either do not 
exist or that further attempts to obtain 
these treatment records would be futile.  

5.  Obtain any treatment records from 
Personal Growth Center in Griffin, Georgia 
for the period from 1978 through the 
present.  If possible, use the release form 
submitted by the Veteran in August 2005.  
Otherwise, contact the Veteran and ask that 
she either submit a new release form or, 
alternatively, copies of these outstanding 
medical records.  Any efforts to obtain 
these records should be documented in the 
claims file and should reflect at least one 
follow-up request unless information is 
received which indicates that the records 
either do not exist or that further 
attempts to obtain these treatment records 
would be futile.  

6.  Obtain any treatment records from Dr. 
K.R. for the period from December 2006 
through the present.  If possible, use the 
release form submitted by the Veteran in 
October 2008.  Otherwise, contact the 
Veteran and ask that she either submit a 
new release form or, alternatively, copies 
of these outstanding medical records.  Any 
efforts to obtain these records should be 
documented in the claims file and should 
reflect at least one follow-up request 
unless information is received which 
indicates that the records either do not 
exist or that further attempts to obtain 
these treatment records would be futile.  

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


